.BY THE COURT:
The punishment of this offence at common law, is fine and imprisonment. and frequently the pillory is added; but it seems to be in the discretion of the court. In lien of tlie common law punishment of branding, whipping, and pillory, the Penal Code of this state, has substituted confinement and hard labour. Now, even if the ineompeteney produced by conviction, depended on the punishment, instead of the nature of the offence: where the infamous punishment forms no part of the sentence, there would be no disqualification, because it might have been inflicted. In this ease, the punishment by fine ami imprisonment, is not to be considered as an infamous punishment, so as to render the witness incompetent.
The case was left to the jury, on the evidence. who found the defendant not guilty.’
Quere per WASHINGTON, whether, in any ease, the statutory punishment, by confinement to hard labour, will destroy the competency of the witness, ifnless the crime is infamous?